DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10528129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This is in response to applicant's amendment/response filed on 10/06/2021, which has been entered and made of record. Claims 1 and 10 have been amended. Claims 15 and 17-22 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over English et al (US 20140225814 A1) in view of Kevin M, YouTube video dated Jan 10 2014 - https://www.youtube.com/watch?v=xSb194LbiTg ” and further view of Fidaleo et al (US 20120027269 A1).
Regarding claim 1, English an immersive display (English [0032], “display 122 may even include opaque lenses or components, e.g., where the images seen by the user are projected onto opaque components (immersive display) based on input signals from a forward looking camera as well as other computer-generated information.”) comprising: 
a body (English fig. 2).
at least one display on the inside of the body for displaying images in front of at least one eye of a user (English [0005], “The HMD may include (1) a see-through or semi-transparent display … to display generated images superimposed over or provided in conjunction with a real-world view as perceived by the wearer”; [0039], “HMD 200 may include at least a front racing camera 203 to provide visual (e.g., video) input, a display (e.g., a translucent or a stereoscopic translucent display) 204 to provide a medium for displaying computer-generated information to the user”)
a processor coupled to the display (English [0040], “HMD 200 may also include an on-board microprocessor 208. The on-board microprocessor 208, may control the aforementioned and other features associated with the HMD 200”) and operable to: 
(information obtained/utilized for displaying the first image) to the user”); 
English does not expressly disclose
modify of a first area with at least two dimension of the images by removal, replacement, or overlay of the first area of the images with a static image of substantially the same shape as the first area and in the area that has been removed, replaced, or overlaid
However, English suggests modify of a first area with at least two dimension of the images by removal, replacement, or overlay of the first area of the images with a static image of substantially the same shape as the first area and in the area that has been removed, replaced, or overlaid (English [0049], “the HMD may provide a reticle (exemplary static image) which serves as a representation of a vector originating at a fixed location relative to the user and projecting in a straight line out into the coordinate system. Such a reticle may assist the user in orienting the HMD device relative … to geo-located markers which may be rendered on the user's display in locations around the user.” [0055], “the user can move the display such that the reticle overlaps (the reticle and background images, seen through the HMD, which the reticle overlaps, have at least two dimensions because one dimensional images would most likely be dots; overlaying exemplary, i.e., an example of a, static image, the reticle, over a first image area; the area occupied by the reticle is of substantially the same shape as the area of the images displayed by each display of the HMD that the reticle overlaps) a geo-located marker on the display.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to overlay a reference image in a virtual image display environment. This would have enabled a user to orient the viewing perspective in a proper manner in the environment by having a reference image relative to the environment.
English does not disclose 
modify a first area with at least two dimensions of the images by removal, replacement, or overlay of the first area of the images with a static image corresponding to a facial feature of the user
However, Kevin’s YouTube video discloses modify a first area with at least two dimensions of the images by removal, replacement, or overlay of the first area of the images with a static image corresponding to a facial feature of the user:

    PNG
    media_image1.png
    794
    1100
    media_image1.png
    Greyscale

From the comments on the above YouTube video:

    PNG
    media_image2.png
    526
    1163
    media_image2.png
    Greyscale

As seen in the video as well as one frame of the video, an area of the background images is replaced/overlapped with a static image of a right and a left nostril in the right and left displays of the HMD. The nostrils correspond to a person’s facial feature.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with Kevin to display a stereoscopic nose. This would have been done to provide a more realistic immersive presentation that mimics a realistic view similar to a user wearing plain eyeglasses and viewing thru the eyeglasses.
English in view of Kevin does not disclose
wherein at least one attribute of size, shape, or skin tone of the static image corresponding to the facial feature is user-selectable
However, Fidaleo discloses 
wherein at least one attribute of size, shape, or skin tone of the static image corresponding to the facial feature is user-selectable (Fidaleo fig. 7; [0129], “User interface 700 may include one or more components 714 configured to accept one or more modifications that include modifying a facial feature”; [0133], “user interface 700 further includes one or more slider 728-730 associated with one or more parameters of personalized digital face chart 726. Sliders 728-730 may be configured to affect the one or more parameters of the personalized digital face chart 726, resulting in one or more face chart modifications (at least one attribute of size, shape, or skin tone of the static image corresponding to the facial feature is user-selectable)”).

Regarding claim 2, English in view of Kevin and further view of Fidaleo discloses the display of claim 1, and further discloses where the modification is removal (English [0055], “the user can move the display such that the reticle overlaps (overlapping interpreted as encompassing removal of a first region) a geo-located marker on the display.”).
Regarding claim 3, English in view of Kevin and further view of Fidaleo discloses the display of claim 1, and further discloses where the modification is replacement (English [0055], “the user can move the display such that the reticle overlaps (overlapping interpreted as encompassing replacement of a first region) a geo-located marker on the display.”).
Regarding claim 5, English in view of Kevin and further view of Fidaleo discloses the display of claim 1, and further discloses where the modification is overlay (English [0055], “the user can move the display such that the reticle overlaps (overlapping interpreted as encompassing overlaying of a first region) a geo-located marker on the display.”).
Regarding claim 6, English and further view of Fidaleo discloses the display of claim 1, and further discloses where the static image comprises a nose image:

    PNG
    media_image1.png
    794
    1100
    media_image1.png
    Greyscale

From the comments on the above YouTube video:

    PNG
    media_image2.png
    526
    1163
    media_image2.png
    Greyscale

.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over English in view of Kevin and further view of Fidaleo and further view of Nakajima et al (US 20120163712 A1).
Regarding claim 4, English in view of Kevin and further view of Fidaleo discloses the display of claim 3, but does not disclose where the portion of the second static image is displayed as a shaped absence of an image
However, Nakajima’s image processing method discloses the portion of the second static image is displayed as a shaped absence of an image (Nakajima fig. 15B; [0123], “the subject region D in the alpha map M is shown in white (exemplary second static image is displayed as a shaped absence of an image)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with Nakajima to display a cutout of the replacement image. This would have been done to display the static image in a highlighted manner to distinguish it more clearly when necessary.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over English in view of Kevin and further view of Fidaleo and further view of Schlangen (US 20160019830 A1).
Regarding claim 7, English in view of Kevin and further view of Fidaleo discloses the display of claim 6, but does not disclose wherein disclose the nose image is of a different resolution than the first image
However Schlangen suggests the nose image is of a different resolution than the first image (Schlangen fig. 3; [0036], “a static image (exemplary representation of a static image of a nose at a resolution that is different than a first image) of a high resolution, which image is presented … and of renewable images (exemplary first image of lower resolution) of a low resolution, which images are presented”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with Schlangen to display the stereoscopic nose at a different resolution. This would have been done to reduce processing of unnecessary image data, such as using a lower refresh rate, and thereby improving the overall performance of the video game.
Regarding claim 8, English in view of Kevin and further view of Fidaleo discloses the display of claim 6, but does not disclose where the nose image is displayed with a different refresh rate than the first image
However Schlangen suggests the nose image is displayed with a different refresh rate than the first image (Schlangen [0012], “the refreshing rate of the relatively static image (exemplary representation of a static image of a nose at a refresh rate that is different than a first image) of a high resolution is significantly lower than the refreshing rate (exemplary first image of different refresh rate) of the renewable images of a low resolution.”)
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over English in view of Kevin and further view of Fidaleo and further view of White et al (US 20130300635 A1).
Regarding claim 9, English in view of Kevin and further view of Fidaleo discloses the display of claim 1, but does not disclose where corrective lenses are positioned between the at least one eye of the user and the first image.
However White discloses corrective lenses are positioned between the at least one eye of the user and the first image (White [0041], “one dynamic focus optical component 121a positioned (corrective lenses positioned between the at least one eye of the user) between a viewing location (e.g., a user's eye 113) and a lightguide 123 through which the representations 107 (exemplary first image – see fig. 1B) are presented”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with White to use a focus component for viewing virtual objects. This would have been done to improve user viewing experience and prevent visual fatigue. See for example, White [0003], “reduce potential visual miscues and user eye fatigue, thereby improving the user experience associated with various displays.”
Claims 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al (US 20140361977 A1) in view of Kevin M, YouTube video dated Jan 10 2014 - https://www.youtube.com/watch?v=xSb194LbiTg ”.
Regarding claim 10, Stafford discloses an immersive display (Stafford fig. 1; [0027], “User 114 is wearing HMD 102, which includes a display 110 that renders images near the eyes of the user.”) comprising: 
a body (Stafford [0027], “HMD 102”); 
at least one display on the inside of the body for displaying a first image in front of at least one eye of a user (Stafford fig. 1; [0027], “User 114 is wearing HMD 102, which includes a display 110 that renders images near the eyes of the user.”)  ; 
at least one camera internal to the display and capable of tracking eye movements (Stafford [0048], “FIG. 3 shows an HMD 208 with inside cameras 302, 304 for tracking the gaze of the user (camera internal to the display and capable of tracking eye movements)”); 
a processor coupled to the display and operable (Stafford [0011], “a computer program embedded in a non-transitory computer-readable storage medium, when executed by one or more processors, for rendering images on a head mounted display (HMD) … The computer program includes program instructions for tracking, with one or more first cameras inside the HMD, the gaze of a user.”) to: 
obtain information utilized for displaying the first image (Stafford [0012], “the method includes an operation for assigning rending priority values for a plurality of game objects being rendered by the HMD (obtain and display a first image)”;[0029], “computing device 106 
obtaining data about gaze direction from the at least one camera (Stafford [0012], “a method, for rendering images on a head mounted display (HMD), includes an operation for tracking the gaze of a user wearing the HMD” [0048], “an HMD 208 with inside cameras 302, 304 for tracking the gaze of the user”); 
modifying the information for displaying the first image to prioritize the area the user's gaze is directed to (Stafford [0012], “the method includes an operation for assigning rending priority values for a plurality of game objects being rendered by the HMD based on the gaze of the user (prioritize the area the user's gaze is directed to). The rendering priority value for each game object defines at least one of the frequency of rendering, complexity of rendering game object, image quality of game object, or the rendering resolution (modifying the information for displaying the first image to prioritize the area the user's gaze is directed to).”);
where a fixed object is displayed in a set portion of the display and the resolution and/or refresh rate of the fixed object are adjusted to largely match the resolution and/or refresh rate of the areas adjacent to the fixed object (Stafford [0078], “In FIG. 6, region 606 (including game characters 610 and 612 (exemplary fixed objects displayed in a set portion of the display) … are regions with game characters and are given a higher rendering priority (resolution/refresh rate of fixed object “largely” match that of the region 606 adjacent to the fixed objects – see fig. 6 wherein the resolution of fixed objects 610, 612 “largely” match the background image) than the rest of the display.”)

prioritization comprises one or both of resolution and refresh rate.
However Stafford suggests prioritization comprises one or both of resolution and refresh rate (Stafford [0012], “the method includes an operation for assigning rending priority values for a plurality of game objects being rendered by the HMD based on the gaze of the user (prioritize the area the user's gaze is directed to). The rendering priority value for each game object defines (prioritization comprises) at least one of the frequency of rendering (refresh rate), … or the rendering resolution (resolution).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on Stafford’s disclosure, to prioritize image refresh rate and resolution based on a user’s gaze tracking data. This would have been done to improve user experience and processing efficiency. See for example, Stafford [0071], “By prioritizing the scanning out of the different regions, it is possible to give a better experience to the user … and more efficiently applying computer resources to enable rendering the user's view faster and with better quality.”
Stafford does not disclose
wherein the images are modified by displaying a fixed object is displayed in a set portion of the display corresponding to a facial feature of the user
However, Kevin discloses
wherein the images are modified by displaying a fixed object is displayed in a set portion of the display corresponding to a facial feature of the user


    PNG
    media_image1.png
    794
    1100
    media_image1.png
    Greyscale

From the comments on the above YouTube video:

    PNG
    media_image2.png
    526
    1163
    media_image2.png
    Greyscale

As seen in the video as well as one frame of the video, an area of the background images is modified with a static image of a right and a left nostril in the right and left displays of the HMD. The nostrils correspond to a person’s facial feature.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with Kevin to display a stereoscopic nose. This would have been done to provide a more realistic immersive presentation that mimics a realistic view similar to a user wearing plain eyeglasses and viewing thru the eyeglasses.
Stafford in view of Kevin does not disclose wherein at least one attribute of size, shape, or skin tone of the static image corresponding to the facial feature is user-selectable.
However, Fidaleo discloses 
wherein at least one attribute of size, shape, or skin tone of the static image corresponding to the facial feature is user-selectable (Fidaleo fig. 7; [0129], “User interface 700 may include one or more components 714 configured to accept one or more modifications that include modifying a facial feature”; [0133], “user interface 700 further includes one or more slider 728-730 associated with one or more parameters of personalized digital face chart 726. Sliders 728-730 may be configured to affect the one or more parameters of the personalized digital face chart 726, resulting in one or more face chart modifications (at least one attribute of size, shape, or skin tone of the static image corresponding to the facial feature is user-selectable)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stafford and Kevin further 
Regarding claim 11, Stafford in view of Kevin and further view of Fidaleo discloses the display of claim 10 and further discloses where the prioritization includes at least resolution (Stafford [0012], “The rendering priority value for each game object defines at least one of the frequency of rendering, … or the rendering resolution (prioritizing resolution).”)
Regarding claim 12, Stafford in view of Kevin and further view of Fidaleo discloses the display of claim 10 and further discloses where the prioritization includes at least refresh rate (Stafford [0012], “The rendering priority value for each game object defines at least one of the frequency of rendering (prioritizing refresh rate), … or the rendering resolution.”)
Regarding claim 13, Stafford in view of Kevin and further view of Fidaleo discloses the display of claim 10, and further discloses where prioritization comprises lowering the resolution and/or refresh rate in non-prioritized areas (Stafford [0012], “The rendering priority value for each game object (in a prioritized area) defines at least one of the frequency of rendering (prioritizing refresh rate in prioritized areas; therefore non-prioritized areas would have a lower refresh rate), … or the rendering resolution (prioritizing resolution in prioritized areas; therefore non-prioritized areas would have a lower resolution).”)
Regarding claim 14, Stafford in view of Kevin and further view of Fidaleo discloses the display of claim 10, and further discloses where the prioritization comprises increasing the resolution and/or refresh rate in prioritized areas (Stafford [0012], “The rendering priority value for each game object (in a prioritized area) defines at least one of the frequency of rendering (prioritizing refresh rate in prioritized areas), … or the rendering resolution (prioritizing resolution in prioritized areas).”)
Regarding claim 16, Stafford in view of Kevin and further view of Fidaleo discloses the display of claim 10, and further discloses the fixed object is a nose:

    PNG
    media_image1.png
    794
    1100
    media_image1.png
    Greyscale


From the comments on the above YouTube video:

    PNG
    media_image2.png
    526
    1163
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford further with Kevin to display a stereoscopic nose. This would have been done to provide a more realistic immersive presentation that mimics a realistic view similar to a user wearing plain eye-glasses and viewing thru the eye-glasses.
 Response to Arguments
Applicant's arguments filed on 10/06/2021 have been fully considered but they are moot in view of amendments to claims 1 and 10 that necessitated further consideration and search. Please see the updated rejections of the claims above.
Furthermore , on pg. 6, applicant argues, “Clearly, the image displayed is the image of a nose of a cartoonish character and not an image intended to correspond to the facial feature of the user. The feature shown therefore corresponds with the character and not with the user.”
Applicant’s arguments are not persuasive, at least because the applicant does not clarify, nor is it recited in the claims, how to determine the intent for an image to correspond to corresponds to a facial feature of the user; it does not explicitly establish the intent behind the correspondence as such. It appears that the applicant is asserting that because there is correspondence between the fixed object and the facial feature of the user, there must have been an intention to make that correspondence. In that regard, Kevin’s comments disclose, “That’s Mario’s nose. You know how in real life, your own nose constantly occludes about 20% of your vision? It’s like that, but virtual.” A person of ordinary skill in the art would have recognized that even though the displayed nose is that of the cartoon character, Mario, it also corresponds to a user’s nose at least because the nose is displayed in a manner that is similar to what the user would see while wearing glasses, in real life, where a portion of the nose is visible while looking through the glasses; therefore there appears to be an intent to establish a correspondence between Mario’s nose and that of the user.
 Conclusion 
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/JITESH PATEL/Primary Examiner, Art Unit 2616